*158Order, Supreme Court, New York County (Judith J. Gische, J.), entered December 15, 2004, which, inter alia, awarded plaintiff additional interim unallocated fees of $475,000, unanimously affirmed, without costs.
The award appropriately reflects the parties’ economic disparity, defendant’s control over his receipt of income from a business in which he is the sole shareholder, the complexity of the litigation, and evidence of the nature and extent of the legal and appraisal services rendered, and is otherwise a proper exercise of discretion (see DeCabrera v Cabrera-Rosete, 70 NY2d 879, 881 [1987]; O’Shea v O’Shea, 93 NY2d 187, 190 [1999]; Charpié v Charpié, 271 AD2d 169, 171 [2000]). The record does not support defendant’s contention that plaintiff engaged in unnecessary litigation and obstructionist or dilatory tactics. The denial of plaintiffs request for an advance of $250,000 to secure future fees was properly based on a finding that no such security is needed. We note that plaintiff is free to seek additional interim fees (see Frankel v Frankel, 2 NY3d 601, 605 n 1 [2004]). We have considered the parties’ other contentions for affirmative relief and find them unavailing. Concur—Mazzarelli, J.E, Andrias, Friedman, Gonzalez and Catterson, JJ.